Hoar, J.
The plaintiff proved a title to the land upon which the alleged trespass was committed, under a deed from a former owner, which certainly gave' her a good title against all persons except creditors of her grantor, or subsequent purchasers. The defendant justified under a levy of an execution. But the plaintiff’s title was voidable only; and the defendant, not being a purchaser, could avoid it only by showing that he was a creditor, and had taken the land in the exercise of his rights as a creditor, in the manner allowed by the law. Although the paroi evidence that he had been a creditor was admissible for some purposes, it was not enough. A creditor cannot take his debtor’s property except in satisfaction of his debt, and by the means which the law provides. There was no evidence that the debt which the defendant testified had been due to him was the debt for which he had obtained an execution. It therefore did not appear to be the direct foundation of his title.
The only evidence, therefore, as the exceptions show, that the defendant was a creditor, and was exercising the rights of a creditor in avoiding a fraudulent conveyance of his debtor’s property, was the production of the execution and levy. We think this was insufficient. If it were evidence, it was not the best' evidence; and was not all the evidence the case required. The right to take the land from the plaintiff’s possession was directly in issue, and the burden of proof was upon the defendant. The plaintiff, not being a party or privy to the judgment, would have a right to impeach it. It was not shown that any judgment had been rendered upon which an execution could *585lawfully issue. The judgment is the adjudication of the court upon the debt, and, where the record is accessible, the mere recitals in the writ of execution cannot be admitted as a substitute for it. The judgment itself should have been offered in evidence, as an essential part of the defendant’s case. Damon v. Bryant, 2 Pick. 411. Reed v. Davis, 5 Pick. 388. 1 Greenl. Ev. § 82.

Exceptions sustained.